                         Case 1:18-cv-11940-AT Document 85 Filed 05/06/21 Page 1 of 1
AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District


                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________
CASA EXPRESS CORP, as Trustee of
CASA EXPRESS TRUST                                                             )
                             Plaintiff                                         )
                 v.                                                            )               Civil Action No. 18 Civ.11940
BOLIVIARIAN REPUBLIC OF VENEZUELA                                              )
                            Defendant                                          )


         CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certify that the attached judgment is a copy of a judgment entered by this court on (date) November 23, 2020 .

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.


 Date:
                                                                                               CLERK OF COURT



                                                                                                         Signature of Clerk or Deputy Clerk
